Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 4, 2021 has been entered.
Claims 1-12 remain pending in the application, and are examined.
Applicant’s amendments to the Specification and Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed October 6, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US Pat. No. 7,396,508; hereinafter Richards; already of record) in view of He (Translation .

Regarding claim 1, Richards discloses a thermally regulated incubator for use in an immunoassay (Col. 3 Lns. 57-67). The incubator comprises: 
	a fixed base (Col. 6 Lns. 1-16, see Fig. 3 at lower section 30). 
	An incubation ring comprising a body configured to hold a plurality of cuvettes, rotatably coupled to the fixed base (Col. 6 Lns. 1-16, see Fig. 3 at slide carousel 34, which appears capable of holding cuvettes).  The body comprises a top surface, a bottom surface, and at least one side wall (see Fig. 3 at slide carousel 34).
	A heating element in direct thermal contact with the incubation ring and affixed to the incubation ring, such that the heating element rotates with the incubation ring (Col. 6 Lns. 1-16, a plurality of thermal platforms 50 are mounted radially about the carousel 34, see Fig. 1).
	A thermal controller configured to control the heating element in response to real time measurement (Col. 6 Lns. 48-65, the slide heating system includes thermal platforms for heating the slides and monitoring the temperatures thereof. During a run, if the temperature is below the lower limit, the thermal platform heats the slide, or if the temperature is above the lower limit, heating is stopped. This is control of the heating element in response to real time measurement).
	Richards fails to explicitly disclose:
the heating element affixed directly to the at least one side wall of the incubation ring;
at least one thermal sensor configured to directly measure a temperature of the incubation ring; and 
a thermal controller configured to control the heating element in response to real time measurement of the at least one thermal sensor to maintain the incubation ring within a predetermined temperature range.
	He is in the analogous field of incubators (He; Pg. 2 4th Para., Pg. 2 15th Para.). He teaches at least one least one thermal sensor configured to directly measure a temperature of the incubation ring (He; Pg. 2 3rd to Last Para., see Fig. 3 at temperature sensor 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the incubator of Richards to include at least one thermal sensor configured to directly measure a temperature of the incubation ring as in He. The motivation would have been that directly measuring the temperature of the incubation ring would provide a more accurate assessment of the actual temperature of the incubation ring, thereby enabling an operator to ensure that the temperature of the ring does not deviate from a desired value.
	Modified Richards fails to explicitly disclose:
the heating element affixed directly to the at least one side wall of the incubation ring; and
a thermal controller configured to control the heating element in response to real time measurement of the at least one thermal sensor to maintain the incubation ring within a predetermined temperature range.
	Patel is in the analogous field of chemical assays (Patel; [0002], [0006]). Patel teaches a thermal controller configured to control a heating element in response to real time (Patel [0306]-[0308], a microfluidic chip, where a biochemical reaction takes place, is placed between thermally conductive top and bottom plates, and a temperature sensing device provides real-time temperature feedback for the thermal control unit that regulates the temperature of the plates). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the incubator of modified Richards to include a thermal controller configured to control the heating element in response to real time measurement of the at least one thermal sensor to maintain the incubation ring within a predetermined temperature range as in Patel. The motivation would have been to provide greater control over the temperature within the incubator, thereby ensuring that the incubation proceeds as desired and preventing the contents of the incubator from being exposed to undesirable temperatures, which may affect the accuracy of any immunoassays performed.
	Modified Richards fails to explicitly disclose that the heating element is affixed directly to the at least one side wall of the incubation ring.
	Carballo is in the analogous field of laboratory heating apparatuses for chemical reactions (Carballo Col. 1 Lns. 11-17). Carballo teaches a heating element that is affixed directly to an at least one sidewall of a reaction element (Carballo; Col. 2 Lns. 36-52, Col. 4 Lns. 6-37, see Fig. 2 at heater 30 wrapped around the beaker). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heating element and incubation ring in the incubator of modified Richards to include that the heating element is affixed directly to the at least one side wall of the incubation ring as in Carballo. (Carballo Col. 3 Lns. 12-21).
	Note: The instant Claims contain a large amount of functional language (ex: “for use in an immunoassay…”, “configured to hold a plurality of cuvettes…”, “configured to directly measure a temperature of the incubation ring”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 3, modified Richards discloses the thermally regulated incubator of claim 1. Modified Richards further discloses that the thermal controller is mounted to the incubation ring (Richards; Col. 6 Lns. 48-55, The control electronics for the slide heating system are mounted under the carousel, see Fig. 11 at control electronics 52 mounted under carousel 34).

Regarding claim 4, modified Richards discloses the thermally regulated incubator of claim 1. Modified Richards discloses electrical slip rings configured to conduct power from the fixed base to the incubation ring (Richards; Col. 6 Lns. 1-16, Col. 6 Lns. 54-56).

Regarding claim 5, modified Richards discloses the thermally regulated incubator of claim 4. Modified Richards further discloses that the thermal controller is mounted to the fixed (Richards; Col. 6 Lns. 38-60, microprocessor 44, which is part of the thermal controller, communicates with thermal platforms 50 via slip ring assembly 34, see Fig. 3, which shows that the microprocessor is mounted to the fixed base 30).

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Patel and Carballo.

Regarding claim 1, He discloses a thermally regulated incubator for use in an immunoassay (Pg. 2 4th Para., Pg. 2 15th Para., the incubation plate is kept at a constant temperature state). The incubator comprises: 
	a fixed base (Pg. 2 3rd to Last Para., see Fig. 1 at bracket 6). 
	An incubation ring comprising a body configured to hold a plurality of cuvettes, rotatably coupled to the fixed base (Pg. 2 3rd to Last Para., Pg. 2 17th Para., the incubating tray rotates, see Fig. 1 at incubation ring 1). The body comprises a top surface, a bottom surface, and at least one side wall (see Figs. 1, 2 at incubation ring 1).
	A heating element in direct thermal contact with the incubation ring and affixed to the incubation ring, such that the heating element rotates with the incubation ring( Pg. 2 3rd to Last Para., Pg. 2 10th Para., the heating sheet is glued onto the back of the incubating tray, see Fig. 3 at heating sheet 4). 
	At least one thermal sensor configured to directly measure a temperature of the incubation ring (Pg. 2 3rd to Last Para., see Fig. 3 at temperature sensor 5).

the heating element affixed directly to the at least one side wall of the incubation ring, and
a thermal controller configured to control the heating element in response to real time measurement of the at least one thermal sensor to maintain the incubation ring within a predetermined temperature range.
	Patel is in the analogous field of chemical assays (Patel; [0002], [0006]). Patel teaches a microfluidic device with a thermal controller configured to control a heating element in response to real time measurement of at least one thermal sensor to maintain an incubator within a predetermined temperature range (Patel [0306]-[0308], a microfluidic chip, where a biochemical reaction takes place, is placed between thermally conductive top and bottom plates, and a temperature sensing device provides real-time temperature feedback for the thermal control unit that regulates the temperature of the plates). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the incubator of He to include a thermal controller configured to control the heating element in response to real time measurement of the at least one thermal sensor to maintain the incubation ring within a predetermined temperature range as in Patel. The motivation would have been to provide greater control over the temperature within the incubator, thereby ensuring that the incubation proceeds as desired and preventing the contents of the incubator from being exposed to undesirable temperatures, which may affect the accuracy of any immunoassays performed.

	Carballo is in the analogous field of laboratory heating apparatuses for chemical reactions (Carballo Col. 1 Lns. 11-17). Carballo teaches a heating element that is affixed directly to an at least one sidewall of a reaction element (Carballo; Col. 2 Lns. 36-52, Col. 4 Lns. 6-37, see Fig. 2 at heater 30 wrapped around the beaker). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heating element and incubation ring in the incubator of modified He to include that the heating element is affixed directly to the at least one side wall of the incubation ring as in Carballo. Carballo teaches that a heater wrapped around a reactor can provide a large surface for heat exchange, thereby maximizing heat transfer and conserving energy (Carballo Col. 3 Lns. 12-21).
	
Regarding claim 6, modified He discloses the thermally regulated incubator of claim 1. Modified He further discloses that the at least one thermal sensor is mounted in thermal contact with a surface of the incubation ring (He; Pg. 3 4th Para., the temperature sensor 5 is mounted to the back of the incubation plate, Claim 4, see Fig. 3).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Patel and Carballo, as applied to claims 1 and 6 above, further in view of Hauschulz et al. (US Pat. No. 5,714,738; hereinafter Hauschulz; already of record).

Regarding claim 2, modified He discloses the thermally regulated incubator of claim 1. Modified He further discloses the heating element (see Claim 1 above at He teaching the heating element in Pg. 2 3rd to Last Para., Pg. 2 10th Para., Fig. 3).
	Modified He fails to explicitly disclose that the heating element is a flexible heating element comprising a conductive material and a polymer material.
	Hauschulz is in the analogous field of heating apparatuses (Hauschulz Col. 1 Lns. 10-18). Hauschulz teaches a flexible heating element comprising a conductive material and a polymer material (Hauschulz; Col. 8 Lns. 1-20, Col. 9 Lns. 25-35, a flexible heater comprises a conductive heater mat and a polymer foam jacket). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heating element of modified He to be a flexible heating element comprising a conductive material and a polymer material as in Hauschulz. Hauschulz teaches that a heat conductive material surrounded by a non-conductive material such as a polymer will preferentially direct heat towards the object to be heated, while allowing the outer surface of the heater to remain relatively cool so as to protect people from burns, while a flexible heater will allow the heater to better contact curved surfaces (Hauschulz; Col. 8 Lns. 1-20, Col. 9 Lns. 25-35, Col. 1 Lns. 10-18).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carey et al. (US Pat. No. 5,599,501; hereinafter Carey; already of record) in view of Carballo.

Regarding claim 7, Carey discloses a thermally regulated incubator for use in an immunoassay (Col. 1 Lns. 5-7, Col. 4 Lns. 19-26). The incubator comprises: 
	a fixed base (see Figs. 2, 4 at base ring 70, Col. 8 Lns. 29-34, Col. 12 Lns. 1-6, the base 70 is secured to the cover 60 via screws). 
	An incubation ring, rotatably coupled to the fixed base (see Fig. 2 at cuvette ring 62, which is rotatably coupled to magnet ring 66 via bearings 64a-64f, magnet ring 66 rotatably coupled to base 70 via bearing 68, Col. 8 Lns. 29-37, Col. 9 Lns. 8-12, Col. 9 Lns. 25-29, Claim 1). The incubation ring comprises: 
	A top surface (see Fig. 2 at cuvette ring 62).
	A bottom surface (see Fig. 2 at cuvette ring 62).
	At least one side wall (see Fig. 2 at cuvette ring 62).
	A plurality of slots configured to hold a plurality of cuvettes (Col. 8 Lns. 33-36). 
	One or more temperature sensors configured to sense a temperature of the incubation ring (Col. 4 Lns. 18-27, Col. 7 Lns. 40-62, a temperature control circuit is provided in the incubation chamber to control the temperature of the chamber. In order for the temperature control circuit to function, it must intrinsically have a temperature sensor to sense a temperature of the ring. See also Col. 10 Lns. 1-7, which shows that sensors are accommodated inside the incubation chamber). 
	A heating element (see Fig. 1A at temperature control means 40 including thermal electric devices 44 coupled around the chamber 12, which spreads thermal energy throughout the incubation chamber 12, Col. 4 Lns. 18-27, Col. 7 Lns. 40-62, Col. 18 Lns. 45-55). 
(Col. 4 Lns. 18-27, Col. 7 Lns. 40-62, Col. 10 Lns. 1-7).
	Carey fails to explicitly disclose that the heating element is affixed directly to the at least one side wall of the incubation ring in direct thermal contact with substantially the entire circumference of the incubation ring.
	Carballo is in the analogous field of laboratory heating apparatuses for chemical reactions (Carballo Col. 1 Lns. 11-17). Carballo teaches a heating element that is affixed directly to an at least one sidewall of a reaction element in direct thermal contact with substantially the entire circumference of the reaction element (Carballo; Col. 2 Lns. 36-52, Col. 4 Lns. 6-37, see Fig. 2 at heater 30 wrapped around the beaker). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heating element and incubation ring in the incubator of Carey to include that the heating element is affixed directly to the at least one side wall of the incubation ring in direct thermal contact with substantially the entire circumference of the incubation ring as in Carballo. Carballo teaches that a heater wrapped around a reactor can provide a large surface for heat exchange, thereby maximizing heat transfer and conserving energy (Carballo Col. 3 Lns. 12-21).
	
Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of He, Patel, and Carballo.

Regarding claim 7, Richards discloses a thermally regulated incubator for use in an immunoassay (Col. 3 Lns. 57-67). The incubator comprises: 
	a fixed base (Col. 6 Lns. 1-16, see Fig. 3 at lower section 30). 
	An incubation ring, rotatably coupled to the fixed base (Col. 6 Lns. 1-16, see Fig. 3 at slide carousel 34). The incubation ring comprises: 
	A top surface (see Fig. 3 at slide carousel 34).
	A bottom surface (see Fig. 3 at slide carousel 34).
	At least one side wall (see Fig. 3 at slide carousel 34).
	One or more temperature sensors configured to sense a temperature (Col. 6 Lns. 48-65, the slide heating system includes thermal platforms for heating the slides and monitoring the temperatures thereof). 
	A heating element (Col. 6 Lns. 1-16, a plurality of thermal platforms 50 are mounted radially about the carousel 34, see Fig. 1). 
	A thermal controller configured to control the heating element (Col. 6 Lns. 48-65, the slide heating system includes thermal platforms for heating the slides and monitoring the temperatures thereof. During a run, if the temperature is below the lower limit, the thermal platform heats the slide, or if the temperature is above the lower limit, heating is stopped).
	Richards fails to explicitly disclose:
That the incubation ring includes a plurality of slots configured to hold a plurality of cuvettes,
That the one or more temperature sensors are configured to sense a temperature of the incubation ring,
That the heating element is affixed directly to the at least one side wall of the incubation ring in direct thermal contact with substantially the entire circumference of the incubation ring, and
That the thermal controller is configured to maintain the incubation ring within a predetermined temperature range.
	He is in the analogous field of incubators (He; Pg. 2 4th Para., Pg. 2 15th Para.). He teaches an incubation ring that includes a plurality of slots configured to hold a plurality of cuvettes (see He Fig. 1 at incubation ring 1 including slots configured to hold a plurality of cuvettes). He further teaches one or more temperature sensors that are configured to sense a temperature of the incubation ring (He; Pg. 2 3rd to Last Para., see Fig. 3 at temperature sensor 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the incubation ring in the incubator of Richards to be configured to hold a plurality of cuvettes as in He. The motivation would have been that cuvettes are commonly used to hold samples in immunoassays and other biochemical reactions. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the incubator of Richards to include one or more temperature sensors that are configured to sense a temperature of the incubation ring as in He. The motivation would have been that directly measuring the temperature of the incubation ring would provide a more accurate assessment of the actual temperature of the incubation ring, thereby enabling an operator to ensure that the temperature of the ring does not deviate from a desired value.
	Modified Richards fails to explicitly disclose: 
That the heating element is affixed directly to the at least one side wall of the incubation ring in direct thermal contact with substantially the entire circumference of the incubation ring, and
That the thermal controller is configured to maintain the incubation ring within a predetermined temperature range.
	Patel is in the analogous field of chemical assays (Patel; [0002], [0006]). Patel teaches a thermal controller configured to maintain an incubator within a predetermined temperature range (Patel [0306]-[0308], a microfluidic chip, where a biochemical reaction takes place, is placed between thermally conductive top and bottom plates, and a temperature sensing device provides real-time temperature feedback for the thermal control unit that regulates the temperature of the plates). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the incubator of modified Richards to include a thermal controller configured to maintain the incubation ring within a predetermined temperature range as in Patel. The motivation would have been to provide greater control over the temperature within the incubator, thereby ensuring that the incubation proceeds as desired and preventing the contents of the incubator from being exposed to undesirable temperatures, which may affect the accuracy of any immunoassays performed.
	Modified Richards fails to explicitly disclose that the heating element is affixed directly to the at least one side wall of the incubation ring in direct thermal contact with substantially the entire circumference of the incubation ring.
	Carballo is in the analogous field of laboratory heating apparatuses for chemical reactions (Carballo Col. 1 Lns. 11-17). Carballo teaches a heating element that is affixed directly (Carballo; Col. 2 Lns. 36-52, Col. 4 Lns. 6-37, see Fig. 2 at heater 30 wrapped around the beaker). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heating element and incubation ring in the incubator of modified Richards to include that the heating element is affixed directly to the at least one side wall of the incubation ring in direct thermal contact with substantially the entire circumference of the incubation ring as in Carballo. Carballo teaches that a heater wrapped around a reactor can provide a large surface for heat exchange, thereby maximizing heat transfer and conserving energy (Carballo Col. 3 Lns. 12-21).

Regarding claim 9, modified Richards discloses the thermally regulated incubator of claim 7. Modified Richards further discloses that the thermal controller is mounted to the incubation ring (Richards; Col. 6 Lns. 48-55, The control electronics for the slide heating system are mounted under the carousel, see Fig. 11 at control electronics 52 mounted under carousel 34).

Regarding claim 10, modified Richards discloses the thermally regulated incubator of claim 7. Modified Richards further discloses electrical slip rings configured to conduct power from the fixed base to the incubation ring (Richards; Col. 6 Lns. 1-16, Col. 6 Lns. 54-56).

Regarding claim 11, modified Richards discloses the thermally regulated incubator of claim 10. Modified Richards further discloses that the thermal controller is mounted to the (Richards; Col. 6 Lns. 38-60, microprocessor 44, which is part of the thermal controller, communicates with thermal platforms 50 via slip ring assembly 34, see Fig. 3, which shows that the microprocessor is mounted to the fixed base 30).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Carballo, as applied to claim 7 above, further in view of Hauschulz.

Regarding claim 8, modified Carey discloses the thermally regulated incubator of claim 7. Modified Carey further discloses the heating element (see Claim 1 above at Carey teaching the heating element in Fig. 1A, Col. 4 Lns. 18-27, Col. 7 Lns. 40-62, Col. 18 Lns. 45-55).
	Carey fails to explicitly disclose that the heating element is a flexible heating element comprising a conductive material and a polymer material.
	Hauschulz is in the analogous field of heating apparatuses (Hauschulz Col. 1 Lns. 10-18). Hauschulz teaches a flexible heating element comprising a conductive material and a polymer material (Hauschulz; Col. 8 Lns. 1-20, Col. 9 Lns. 25-35, a flexible heater comprises a conductive heater mat and a polymer foam jacket). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heating element of modified Carey to be a flexible heating element comprising a conductive material and a polymer material as in Hauschulz. Hauschulz teaches that a heat conductive material surrounded by a non-conductive material such as a polymer will preferentially direct heat (Hauschulz; Col. 8 Lns. 1-20, Col. 9 Lns. 25-35, Col. 1 Lns. 10-18).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of He, Patel, and Carballo, as applied to claims 7 and 9-11 above, further in view of Kegelman et al. (US Pat. No. 5,985,672; hereinafter Kegelman; already of record).

Regarding claim 12, modified Richards discloses the thermally regulated incubator of claim 7. Modified Richards further discloses a first incubation ring having one or more temperature sensors and a first heating element in thermal contact with substantially the entire circumference of the first incubation ring (see Claim 7 above at Richards teaching an incubation ring having one or more temperature sensors in Col. 6 Lns. 1-16, Col. 6 Lns. 48-65, Fig. 3, and Carballo teaching a heating element in thermal contact with substantially the entire circumference of a reaction element in Col. 2 Lns. 36-52, Col. 4 Lns. 6-37, Fig. 2).
	Modified Richards fails to explicitly disclose a second incubation ring having one or more temperature sensors and a second heating element in thermal contact with substantially the entire circumference of the second incubation ring.
	Kegelman is in the analogous field of incubators for immunoassays (Kegelman Col. 4 Lns. 45-50). Kegelman teaches a second incubation ring having one or more temperature sensors and a second heating element in thermal contact with substantially the entire (Kegelman; Col. 6 Lns. 62-65, Col. 7 Lns. 15-20, the vessels on the incubation carousel 34 travel inside a thermal incubation trough, which keeps the temperature of the vessels at a constant temperature as they travel around the carousel. Therefore, the thermal incubation trough is intrinsically in thermal contact with substantially the entire circumference of the incubation carousel. A thermistor senses the metal temperature of the carousel, see Fig. 1 at outer carousel 34 and inner incubation carousel 32, which acts as the second incubation ring). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the incubator of modified Richards to include a second incubation ring having one or more temperature sensors and a second heating element in thermal contact with substantially the entire circumference of the second incubation ring as in Kegelman. The motivation would have been to provide for additional assay capacity, thereby improving the throughput of the incubator.
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a second incubation ring having one or more temperature sensors and a second heating element in thermal contact with substantially the entire circumference of the second incubation ring, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. (See MPEP 2144.04 Section VI (B) and St. Regis Paper Co. v Bemis Co., 193 USPQ 8). The motivation would have been to provide for additional assay capacity, thereby improving the throughput of the incubator.

Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 6-9 of their Remarks that none of the references applied in the Non-Final Office Action teach, either alone or in combination, a heating element directly affixed to the at least one side wall of the incubation ring in direct thermal contact with the incubation ring, wherein the incubation ring has a plurality of slots configured to hold a plurality of cuvettes. While the Examiner agrees with this, the Examiner has applied a new reference, Carballo, to teach a heating element direct affixed to at least one side wall of a reaction element in direct thermal contact with the reaction element. The other limitations regarding the slots configured to hold the plurality of cuvettes are taught by the earlier applied references. Please see the 35 U.S.C. 103 rejections section for the independent claims 1 and 7 for a more detailed explanation for how the references overcome Applicant’s arguments. Applicant’s amendments necessitated the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798             

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798